  Case 4:18-cv-00167-O Document 203 Filed 10/30/18             Page 1 of 2 PageID 2539



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION


                                               )
TEXAS, et al.,                                 )
                                               )
            Plaintiffs,                        )   Civil Action No. 4:18-CV-00167-O
                                               )
     v.                                        )
                                               )
UNITED STATES OF AMERICA, et al.,              )
                                               )
            Defendants,                        )
                                               )
      and                                      )
                                               )
CALIFORNIA, et al.                             )
                                               )
             Intervenors-Defendants.           )
                                               )

   UNOPPOSED MOTION TO WITHDRAW AS COUNSEL AND TO SUBSTITUTE
                           COUNSEL

       Deputy Attorney General Heidi M. Rian, counsel for Intervenor-Defendant
State of Hawai’i, in the above styled and numbered cause, respectfully moves that
the Court enter its Order permitting her to withdraw from representation, and to
substitute counsel, allowing Deputy Attorney General Andrea A. Suzuki to
represent the State of Hawai’i. Deputy Attorney General Heidi M. Rian will be
retiring from the Department of the Attorney General, State of Hawai’i, in October
of 2018. Deputy Attorney General Andrea A. Suzuki has filed, simultaneous with
this motion, a pro hac vice application to this Court.
       Respectfully submitted this, the 30th day of October, 2018.
                                             /s/ Heidi M. Rian____________________

                                       Heidi M. Rian
                                       Deputy Attorney General, State of Hawai’i
 Case 4:18-cv-00167-O Document 203 Filed 10/30/18        Page 2 of 2 PageID 2540




                     CERTIFICATE OF CONFERENCE

      I hereby certify that we conferred with counsel for both Plaintiffs and

Defendant about this motion by email on October 30, 2018 and there was no

opposition to the motion



                                 /s/ Heidi M. Rian____________________
                                Heidi M. Rian
                                Deputy Attorney General, State of Hawai’i



                        CERTIFICATE OF SERVICES

      I hereby certify that on October 30, 2018, a true and correct copy of this

document was served via the ECF system on all counsel of record.



                                 /s/ Heidi M. Rian____________________
                                Heidi M. Rian
                                Deputy Attorney General, State of Hawai’i




                                         2
